409 So. 2d 192 (1982)
Marvin BLUM for the Use and Benefit of Insurance Company of North America, Appellant,
v.
MERRILL STEVENS DRY DOCK COMPANY, Appellee.
No. 80-2208.
District Court of Appeal of Florida, Third District.
February 2, 1982.
*193 Lane, Mitchell & Harris and David R. Canning, Miami, for appellant.
Smathers & Thompson and G. Morton Good, Miami, for appellee.
Before HENDRY, NESBITT and FERGUSON, JJ.
PER CURIAM.
On the evidence presented, the trial court properly found that, at the time of the disappearance of the vessel, there was no contract of bailment because there was no completed delivery of possession, custody, or control. Florida Small Business Corporation v. Miami Shipyards Corporation, 175 So. 2d 46 (Fla.3d DCA 1965); Stegemann v. Miami Beach Boat Slips, Inc., 213 F.2d 561, 565 (5th Cir.1954); cf., Empire Tool Company v. Wells, 227 So. 2d 76 (Fla. 4th DCA 1969).
Affirmed.